Citation Nr: 1123363	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran has a currently diagnosed disorder of either hip.  

2.  The competent evidence fails to establish that a left knee disorder preexisted the Veteran's active duty service.

3.  The competent evidence does not establish that the Veteran has a current bilateral knee disorder, including patellofemoral osteophytosis, ligamental laxity, or degenerative joint disease, that manifested during or within one year of service; it also does not show that any current knee disorder is otherwise related to an event, injury, or disease which occurred during service.  


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  A bilateral knee disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that a letter sent to the Veteran in December 2009 satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Such letter contains all relevant notice, as described as above.  Additionally, it was sent to the Veteran prior to the January 2010 rating decision; thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing an adequate VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file along with post-service VA treatment records.  The Veteran did not identify any further VA or non-VA records that needed to be obtained prior to the adjudication of his claims, and in fact, he notified the VA in January 2010 that he had no additional evidence or information to submit in support of his claim.  

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claims and as discussed immediately hereafter, the Board finds that VA is under no duty to provide any examination.  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); 38 C.F.R. § 3.159(c)(4).  

In the instant appeal, and as discussed in more detail below, the record does not contain competent evidence of current hip disorder(s).  As this is a necessary element that must be present before VA is obligated to provide an examination, no examination is necessary with regard to this claim.  See id.  In regard to the claimed bilateral knee disorder, there is competent evidence of current knee disorders as well as evidence of a left knee injury prior to service.  However, the competent and probative evidence indicates that the Veteran did not enter service with a preexisting left knee disorder and the first notation of knee complaints is not for decades after service.  Further, there is absolutely no evidence, including lay statements by the Veteran, that indicates he experienced an injury or disease of either knee during service or that current knee problems are due to some other event or circumstance of his military service.  Therefore, inasmuch as the Veteran has presented neither credible evidence of an event, injury, or disease in service, nor evidence which "indicates" that any current knee disorder "may be associated" with military service, to include aggravation of a pre-service left knee injury during service, he has not met the requirements necessary to trigger VA's duty to provide an examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); McLendon, 20 Vet. App. at 81-83; 38 C.F.R. § 3.159(c)(4).  

In sum, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for a bilateral hip and a bilateral knee disorder.  Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  As discussed below, the Board finds that a preponderance of the evidence is against both of the Veteran's claims and they must therefore be denied.  

Bilateral Hip Disorder

In order to prevail on the issue of service connection under any theory of entitlement there must be competent evidence of a current disability at some point during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the case of the Veteran's claimed "bilateral hip condition," there is nothing in the medical evidence of record, including service and post-service treatment records, that indicates he has ever injured his hips, complained of hip problems, or been diagnosed with a disorder or disease of the hips, including arthritis.  And to the extent that the Veteran's claim for compensation benefits for a bilateral hip disorder can be interpreted as lay evidence of a current diagnosis, the Board finds his statement cannot be accepted as competent evidence establishing a current disability.  First, he has not identified any symptoms or functional impairment(s) associated with his claimed "hip condition."  Thus, it is not clear what type of disorder he is claiming is related to military service and if he is competent as a layperson to identify such disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is also apparent from his lack of specificity that he is not reporting a contemporaneous medical diagnosis that may be accepted as sufficient evidence of a current disability.  See id.  

In sum, absent any indication that the Veteran has had a hip disorder at any time during this appeal, the Board may not award service connection because he has failed to meet the first element of service connection.  See Shedden, 381 F.3d at 1167; see also Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disorder

Turning to the Veteran's claimed bilateral knee disorder, the Board observes that contemporaneous VA treatment records show that he was diagnosed with bilateral patellofemoral osteophytosis, arthritis, and ligamental laxity of the knees in 2009.  As such, the critical question in this case is whether his current bilateral knee problems are related in any way to his military service in the 1960s.  The Veteran himself has not provided any lay evidence regarding when his knee problems began or how they are related to his military service.  

Here, the Veteran's service treatment records, including the February 1967 separation examination, are silent for any complaints, diagnosis, or treatment for knee problems.  Post-service, the first contemporaneous evidence of complaints is dated in September 2009, more than forty years following his separation from service.  At such time, the Veteran reported a subjective history of increasing pain in his knees; x-rays were obtained which showed "[v]ery minimal bilateral patellofemoral osteophytosis," that "could indicate some mild early . . . [degenerative joint disease]."  Shortly thereafter, he began physical therapy for knee pain and was assessed as having "pain indicative of [an] arthritic condition as well as lax ligaments."  The October 2009 physical therapy note also states that the Veteran reported working with horses for years and that he attributed his knee problems to his job.  

Initially, the Board notes that the Veteran's recorded history at enlistment raises a question as to whether his current left knee disorder may have been aggravated by, rather than incurred during, service.  See 38 C.F.R. §§ 3.303(c), 3.306 (2010).  In this regard, his January 1964 enlistment examination contains a notation that a horse stepped on his left knee at age ten.  

Generally, a veteran is presumed sound at entrance except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Relevant to the current analysis, the Veteran's enlistment examination notes that he reported that the knee had been asymptomatic since the injury; it also reflects that clinical evaluation of the left knee was normal and that there was "no disability."  In light of such report and findings, the Board concludes that the competent evidence does not establish that the Veteran had a preexisting left knee disability at entry into service.  Furthermore, even if it were to accept the notation of a childhood injury as prima facie evidence of a preexisting disability, the remaining service record, including the February 1967 separation examination, is silent for any left knee complaints and the Veteran himself has not provided any lay evidence suggesting that a preexisting left knee disability increased in severity during service.  As such, the presumption of soundness has not been rebutted; the Veteran's theory of the claim is therefore one of service incurrence and aggravation need not be addressed.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Returning to the Board's analysis as to whether the competent and probative evidence establishes that his current knee disorders manifested during service, the Veteran has provided no lay evidence, including any evidence regarding knee pain and/or other symptoms, as to the onset of these disorders other than his statements recorded in the contemporaneous medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating that the Board must address a veteran's lay assertions regarding symptoms).  Relying on these contemporaneous statements, the Board finds that the earliest evidence of complaints of knee problems is 2009.  This is also the earliest evidence of a diagnosed bilateral knee disorder, including arthritis.  

Inasmuch as there is no competent evidence that a knee disorder, including arthritis, manifested during service or within one year of service, service connection is not warranted on either a direct basis pursuant to 38 C.F.R. § 3.303(a) or a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010) (stating that certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service).  It also may not be established pursuant to 38 C.F.R. § 3.303(b) because the Veteran has not presented any competent lay or medical evidence which establishes that he incurred some bilateral knee injury or disease during service and/or has had continued symptoms associated since service.  

Service connection is therefore warranted only if there is competent evidence of a causal relationship between his current bilateral knee disorders and service.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  However, other than filing a claim for service connection, the Veteran has not explained how or why any of his current knee problems are related to military service.  Rather, the only evidence of record remotely addressing the issue of etiology is the Veteran's own statement at an October 2009 physical therapy appointment that he believes his knee problems are the result of working with horses for years.  

Furthermore, the Board is of the opinion that diseases of the joint, such as arthritis and osteophytosis, are not easily observable by a lay person and require medical expertise and training to evaluate and diagnosis.  In fact, such diseases are often diagnosed using radiographic evidence, which is reflective of a certain level of complexity.  Thus, even if it were to view the Veteran's claim for compensation as an assertion of a causal relationship between his current disorder and service, it would not be accepted as competent evidence establishing a nexus between a current disability and military service.  See Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The remaining evidence of record does not contain any information which suggests that the Veteran's currently diagnosed knee disorder had their origins in service.  Rather, as discussed above, records indicate that the Veteran presented for evaluation of knee complaints more than forty years after separating from service, made no mention of any service-related injur(ies) and/or history of knee problems dating back to service, and indicated that he believed his knee problems were associated with his post-service occupation working with horses.  Therefore, inasmuch as there is a lack of in-service evidence of bilateral knee problems, an absence of any assertion of problems and/or complaints for many years post-service, and no competent evidence linking the Veteran's current bilateral knee problems to his military service, the Board finds that this claim for service connection must be denied.  See Shedden, 381 F.3d at 1166-67.  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


